DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US’010 (US 2010/0230010, hereinafter “US’010”).
Regarding claims 1-2 and 4, US’010 teaches a soft magnetic powder having formula Fe72.9Cu1Si13.5B9.1Nb3P0.5 (Abstract; Table 1-1, Sample No. 14; [0058]). F(x)=0.275 and y=0.403. Thus, y is in the range of 0.275 and 0.99 and meets the recited formula f(x) ≤y≤ 0.99. y(100-x-a-b-c)=9.1, which is close to the range defined by 
US’010 discloses that the average grain size is 50 nm or less and the volume percent of grains is 50 vol% or more ([0049]), which overlaps the recited grain size and volume in claims 1 and 4 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 3, US’010 discloses that the alloy contains an amorphous structure ([0049]).
Regarding claims 5-6, Sample No. 14 in Table 1-1 does not contain Al or Ti, which meets the limitation recited in claims 5-6.
Regarding claims 7-9, US’010 teaches a powder magnetic core used for various types of transformers, various types of reactors and choke coils, noise suppression parts, pulse power magnetic components used for laser power sources ([0001]), which meets the limitation recited in claims 7-9.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US’229 (US 2019/0237229, hereinafter “US’229”) and further in view of Kudo (US 2017/0178776, hereinafter “Kudo”). 
Regarding claims 1-2 and 4, US’229 teaches a soft magnetic powder having formula Fe71.5Cu1Si13.5B10Nb3P1 (Abstract; Table 4, Sample No. 98; [0124] to [0129]). F(x)=0.216 and y=0.4255. Thus, y is in the range of 0.216 and 0.99 and meets the recited formula f(x) ≤y≤ 0.99. y(100-x-a-b-c)=10, which meets the recited formula in claim 2.
vol % or more in order to have low coercivity ([0060]). Thus, it would be obvious to one of ordinary skill in the art to make a powder containing a crystalline structure having a particle diameter of 1 nm or more and 30 nm or less in an amount of 40 vol % or more as taught by Kudo in the process of US’229 in order to have low coercivity as disclosed by Kudo. The grain size and volume percentage disclosed by Kudo meets the recited limitations in claims 1 and 4.
Regarding claim 3, US’229 discloses that the alloy contains an amorphous structure ([0041]).
Regarding claims 5-6, Sample No. 98 in Table 4 of US’229 does not contain Al or Ti, which meets the limitation recited in claims 5-6.
Regarding claims 7-9, US’229 teaches a powder magnetic core used for inductor, magnetic heads, and transformers ([0130]), which meets the limitation recited in claims 7-9.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/775318 of (US 2020/0243237) and further in view of Kudo (US 2017/0178776, hereinafter “Kudo”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of copending Application No. 16/775318 teach all the limitations recited in the instant claims.
The difference between claims 1-10 of copending Application No. 16/775318 and the instant claims is that claims 1-10 of copending Application No. 16/775318 teach the presence of C, while instant claims recite the presence of P in the soft magnetic alloy. Kudo teaches a soft magnetic alloy and discloses that the alloy may contain at least one selected from the group consisting of C, P etc. to contribute to the formation of the crystalline structure having a more uniform particle diameter in the soft magnetic powder (Abstract; [0054]). Thus, it would be obvious to one of ordinary skill in the art that replacing the C with P in the soft magnetic alloy disclosed by claims 1-10 of copending Application No. 16/775318 would be able to form uniform particle diameter in the soft magnetic powder with success as disclosed by Kudo. See MPEP 2144.06.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of copending Application No. 16/775659 teach all the limitations recited in the instant claims.
The difference between claims 1-9 of copending Application No. 16/775659 and the instant claims is that claims 1-9 of copending Application No. 16/775659 teach the presence of C, while instant claims recite the presence of P in the soft magnetic alloy. Kudo teaches a soft magnetic alloy and discloses that the alloy may contain at least one selected from the group consisting of C, P etc. to contribute to the formation of the crystalline structure having a more uniform particle diameter in the soft magnetic powder (Abstract; [0054]). Thus, it would be obvious to one of ordinary skill in the art that replacing the C with P in the soft magnetic alloy disclosed by claims 1-9 of copending Application No. 16/775659 would be able to form uniform particle diameter in the soft magnetic powder with success as disclosed by Kudo. See MPEP 2144.06.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733